Citation Nr: 0735480	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestos-related 
lung disease.

2.  Entitlement to service connection for a generalized 
anxiety disorder.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1956 to September 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO).  


FINDINGS OF FACT

1.  Asbestos-related lung disease had its origin in service.  

2.  Any current generalized anxiety disorder is not related 
to a disease or injury in service.  


CONCLUSIONS OF LAW

1.  Asbestos-related lung disease was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Generalized anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

As to the issue of service connection for an asbestos-related 
disease, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
as it relates to this issue, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

As to the issue of entitlement to service connection for a 
generalized anxiety disorder, the Board notes that proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

March 2004, August 2004, and March 2005 VCAA letters informed 
the veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The March 2005 letter explicitly 
told the veteran to submit all relevant evidence in his 
possession.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However the timing deficiency 
was remedied by the RO's readjudication of the claim after 
sending the proper notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As the Board concludes below that the preponderance 
of the evidence is against the service connection claim, any 
question as to the appropriate disability rating or effective 
date to be assigned would be rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been obtained 
and the veteran has been afforded a VA examination.  
Therefore, no further action is necessary to assist the 
claimant with the claim.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Asbestosis

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular were subsequently 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The provisions of M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. outline how to address claims of service 
connection for disabilities resulting from exposure to 
environmental hazards.  According to those provisions common 
materials that may contain asbestos include steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard fire-proofing materials, and thermal insulation.  
It further notes that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis, the most 
commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis tumors pleural effusions and fibrosis 
pleural plaques mesotheliomas of pleura and peritoneum 
cancers of the lung bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system, except the prostate.  The 
biological actions of the various fibers differ in some 
respects, in that chrysotile products have their initial 
effects on the small airways of the lung cause asbestosis 
more slowly, and result in lung cancer more often, and 
crocidolite and amosite have more initial effects on the 
small blood vessels of the lung, alveolar walls, and pleura, 
and result more often in mesothelioma.  

M21-1 further notes that disease-causing exposure to asbestos 
may be brief, and/or indirect. Notes:  Current smokers who 
have been exposed to asbestos exposure face an increased risk 
of developing bronchial cancer.  Mesotheliomas are not 
associated with cigarette smoking.  

M21-1 also notes that the latent period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between first exposure and development of disease.  
A clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs include dyspnea on exertion, 
end-respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at late stages, and 
pulmonary function impairment and cor pulmonale, that can be 
demonstrated by instrumental methods.  

M21-1 further indicates that high exposure to asbestos and a 
high prevalence of disease have been noted in insulation and 
shipyard workers.  It further notes that when deciding a 
claim for service connection for a disability resulting from 
exposure to asbestos the adjudicator should determine whether 
service records demonstrate the veteran was exposed to 
asbestos during service, ensure that development is 
accomplished to determine whether the veteran was exposed to 
asbestos either before or after service, and determine 
whether a relationship exists between exposure to asbestos 
and the claimed disease, keeping in mind latency and exposure 
factors.

Record reveal that the veteran was stationed on the USS 
Intrepid from April 1957 until his separation from service in 
September 1959.  His DD 214 listed his rank as seaman.  

The veteran's service medical records did not reveal any 
findings of lung disease.  

The veteran was a heavy equipment operator for 27 years.  
There is no evidence that the veteran exposed to asbestos 
subsequent to his period of service.  

X-rays taken of the veteran's chest in July 2002 revealed 
evidence of interstitial lung disease consistent with 
asbestos exposure/asbestos related disease and pleural 
thickening with pleural plaques consistent with asbestos 
exposure/asbestos related disease.  

There is no doubt that certain parts of the USS Intrepid 
contained asbestos.  The USS Intrepid underwent asbestos 
removal prior to being placed in New York Harbor as part of 
the Intrepid Museum.  The veteran would have had the 
opportunity for asbestos exposure while serving on that ship.  
An in-service injury is satisfied.

The X-ray and other evidence since 2002 demonstrates current 
asbestos related disease and the only reported asbestos 
exposure occurred in service.  A current disease and a link 
between the current disease and service is demonstrated.

The elements of a successful service connection claim have 
been demonstrated.  Service connection is for asbestos-
related lung disease is granted.  

Generalized Anxiety Disorder

A review of the veteran's service medical records reveals 
that in February 1957, he was seen with complaints of pain in 
both testicles radiating to the groin one half hour prior to 
admission.  He was noted to have had a few episodes prior to 
this episode.  On further questioning, the veteran appeared 
very anxious and upset because of his third tour of mess 
cooking.  The examiner noted that the veteran had one year of 
military service and that he had been on his third tour of 
mess cooking (over 5 months).  The veteran started developing 
episodes of anxiety, complaints of lower abdominal and 
testicular pain, and feelings of being run down, nervous, and 
unhappy.  The veteran was noted to feel more relaxed and 
happy and had not offered any complaints since he had been 
put up in the dispensary.  

The examiner stated that there had been no severe or serious 
personality disorder or neurosis in the past that could be 
described.  The examiner noted that the picture the veteran 
was admitted with was one of acute situational maladjustment 
manifested by anxiety and low morale due to moderate (-
severe) stress (extended tours of mess cooking) with no 
predisposition evident.  It was felt that, at least 
temporarily, the stress should be eliminated and the veteran 
should be assigned to some different duty with less stress, 
if only practical.  A diagnosis of maladjustment, 
situational, acute, was rendered.  

There were no further complaints or findings of psychological 
problems in service.  At the time of the veteran's August 
1959 service separation examination, normal psychiatric 
findings were reported.  

In an April 1992 report, the veteran's private physician, D. 
Liskov, M.D., indicated that the veteran had a long history, 
since his teenage years, of severe anxiety.  The veteran 
reported that he had an anxiety episode at the age of 17 
while he was in the Navy, which resulted in a three day 
hospitalization for what he described as a nervous breakdown.  
Dr. Liskov reported that the veteran, who was 53, had been 
hospitalized at the age of 35 secondary to severe anxiety 
after an episode of drinking.  Since then, he had been on a 
number of medications to treat his anxiety.  The veteran was 
noted to have been followed at "Mental Health in Wilkes 
Barre" approximately 18 years ago.  The veteran could not 
recall the names of the psychiatrist or psychologist who had 
treated him.  Anti-anxiety medications had been managed by 
his family physician.  Following examination, diagnoses of 
anxiety disorder, nos, rule out panic disorder, without 
agoraphobia; rule out chronic generalized anxiety disorder; 
rule out major depression; and substance abuse, alcohol, 
chronic, continuous, were rendered.  

Treatment records obtained from Dr. Liskov in conjunction 
with the veteran's claim reveal diagnoses of anxiety, bipolar 
disorder, and depression.  

The veteran was afforded a VA examination in June 2004.  The 
claims folder was noted to have been available for review.  
The veteran stated that he had been having anxiety and panic 
attacks since he was in the Navy.  He reported that he was 
hospitalized at Norfolk Hospital, Virginia, for one week in 
1957.  After that, he continuued to have anxiety attacks 
throughout his life.  He felt anxious, sweated profusely, and 
shook.  His palms would get sweaty and he felt irritable at 
times.  He would become restless and have sleeping 
difficulties.  He had been under the care of his private 
psychiatrist.  The veteran reported having taken an early 
retirement because of anxiety.  He had been a heavy equipment 
operator for 27 years.  

The veteran indicated that he started drinking when he was in 
the service and after he was discharged from the service he 
would drink and have fights with others every day.  He noted 
that while in the service he was given KP duty every three to 
four months.  After discharge he worked as a heavy machinery 
operator for 27 years.  

The veteran was noted to have enlisted in the Navy in January 
1956.  His rank was seaman first class.  He served in the 
Navy for 3 years and 9 months.  There was no combat or war.  
He worked as a boatman and running liberty lines.  He had a 
nervous breakdown in the service in 1957.  He stated that 
with the medication he was a little better but he still 
complained of being closed down and having anxiety attacks at 
times.  Following examination, an Axis I diagnosis of 
generalized anxiety disorder was rendered.  

The examiner stated that from the veteran's subjective 
complaints and the symptoms of the nervous breakdown in the 
Navy in 1957, for which he was hospitalized in for one week, 
and the symptoms after discharge, the veteran had continued 
to have periods of anxiety and had been under the care of a 
private physician.  The examiner stated that it was his 
opinion that the veteran suffered from generalized anxiety 
disorder.  

In a July 2004 the RO requested that the examiner provide an 
opinion as to the etiology of the current anxiety disorder 
and whether it was related to service.  A report of contact 
indicates that the physician who performed the July 2004 VA 
examination was no longer employed by VA.  

In August 2004, an addendum to the July 2004 report was 
prepared by another VA physician.  The examiner repeated the 
information contained in the service medical records.  It was 
commented that there were no treatment interventions during 
this time except to rest and be off duty so that he could 
deal with stress better in the future.  

The veteran was noted to have continued in the service until 
September 1959, almost two and one half years after the 
incident without any additional visits required for any 
anxiety or emotional symptoms.  After discharge, there 
appeared to be no treatment from 1959 to 1992 when he was 
seen by Dr. Liskov.  He noted that based upon the records 
from Dr. Liskov, the veteran had received treatment for an 
anxiety disorder.  

The examiner stated that based upon the limited information 
available, it was his clinical judgement that the veteran had 
a situational reaction while in service and that there was no 
definite clinical evidence to support the diagnosis of 
anxiety disorder for what had happened in service.  He 
observed that the veteran had remained asymptomatic or 
without treatment until 1992.  He stated that the veteran did 
not have a diagnosis of generalized anxiety disorder while in 
service or following discharge several years later.  

The examiner indicated that he could not establish any 
relationship between the condition for which the veteran was 
examined in service and his current condition of generalized 
anxiety disorder.  He stated that even though the previous VA 
examiner indicated that the veteran was hospitalized for his 
anxiety disorder, the service records did not reflect such 
information.  He opined that there was no clear evidence 
between the condition for which the veteran was evaluated and 
treated for while in service and his current condition of 
generalized anxiety disorder.  

In an April 2005 statement, the veteran reported that he had 
been told by Mercy Hospital that there were no records 
available for treatment he had received in the 1960's.  He 
stated that the records were not put on disk prior to 1975.  
In his August 2005 substantive appeal, the veteran reported 
that the Mercy Hospital records had been lost in a flood in 
1972.  

With regard to the elements of service connection, there is 
current evidence of generalized anxiety disorder.  Hence, a 
current disease or disability is shown.

The service medical records and the veteran's statements 
document psychiatric symptomatology in service.  This case 
turns on the question of whether there is a link between the 
current psychiatric disability and the symptoms in service.

The service medical records describe the symptoms as acute 
and situational.  While the veteran has reported in recent 
years that his symptoms continued from the time of his in-
service treatment, the service medical records do not support 
this history.  

By the veteran's own report, he did not seek treatment until 
the age of 35, which would have been in approximately 1973, 
or about 14 years after service.  Dr. Liskov and the first VA 
examiner duly reported the veteran's reports of a continuity 
of symptomatology since service, they did not comment on 
whether they found the disability to have begun at that 
point.

The VA physician who provided the August 2004 addendum was 
the only medical professional to provide a specific opinion 
as to the possible link between the current disability and 
service.  That opinion was against the claim.  While this 
opinion noted the treatment in 1992 and did not comment on 
the reports suggesting treatment in the 1970s, the examiner's 
logic would seem to be equally applicable whether the initial 
post-service treatment took place 14 years or 33 years after 
service.  The fact would still remain that the veteran's in-
service symptoms were described as acute and did not require 
ongoing treatment and there was no post-service clinical 
evidence of the current psychiatric disability until many 
years after service.

Moreover, the veteran reported that his initial post-service 
treatment was triggered by heavy drinking and the treatment 
records from Dr. Liskov show that a large part of the 
veteran's treatment was for a drinking problem.  On the other 
hand, the veteran's treatment in service apparently was 
unrelated to alcohol consumption.  Given the differences in 
manifestations and diagnoses in service and after, medical 
expertise would be required to say that the current 
psychiatric disability is related to symptomatology 
identified in service.  The only medical professional to 
report an accurate description of the symptoms in service and 
comment on their relationship to the current disability, was 
the physician who provided the August 2004 opinion.

The service medical records, the absence of any treatment for 
many years after service, and the August 2004 opinion are of 
more probative weight than the veteran's report of a 
continuity of symptomatology made many years after the events 
in question.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved, and the claim is denied.


ORDER

Service connection for asbestos-related lung disease is 
granted.  

Service connection for generalized anxiety disorder is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


